Lea, J.
This is an action to recover the price of a slave who it is alleged died of a redhibitory complaint existing at the time of the sale.
The slave was purchased on the 15th day of November, 1849, and died suddenly on the 22d day of the same month.
We concur with the District Judge in the opinion that, as it was not ascertained of what disease the slave died, or what was the cause of his death, and as he received no medical treatment, it is impossible to say that he died of an incurable disease. The fact that medical assistance could not bo obtained relieves the plaintiffs from the charge of neglect, but does not supply the defect in the proof, which, in the absence of other evidence, is essential to a recovery. A disease, to be the basis of a redhibitory action “in a ease where death ensues, must be such as would have baffled the efforts of regular medical aid promptly administered.” See 9 La. 68.
As was correctly rendered by the District Judge: ‘ ‘ The vendor does not take the risk of the service in which the slave may be employed. He does not warrant that the slave will not be attacked by disease within the time limited, nor that he will resist the disease without the aid pi medicine or of medical art. He does warrant against the existence of any incurable disease, but until a sufficient test of incurability is suppled by the vendee his warranty is not broken.”'
Judgment affirmed.